        Case 4:19-cv-01751-DMR Document 41 Filed 08/20/19 Page 1 of 3



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Tomasz R. Barczyk (Bar No. 312620)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     tomasz@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14

15   PETER TODD, an individual,               Case No. 4:19-cv-01751-DMR
16                 Plaintiff,
                                              STIPULATION AND [PROPOSED] ORDER
17          v.                                TO CHANGE CASE CAPTION
18
     SARAH MICHELLE REICHWEIN aka
19   ISIS AGORA LOVECRUFT, an
     individual,
20
                   Defendant.
21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                     STIP. & [PROP.] ORDER TO CHANGE
                                                    CAPTION
        Case 4:19-cv-01751-DMR Document 41 Filed 08/20/19 Page 2 of 3



1           Plaintiff Peter Todd (“Todd”) and Defendant Isis Agora Lovecruft (“Lovecruft”), by
2    and through their respective counsel, hereby stipulate as follows:
3           WHEREAS, Todd filed his complaint naming as Defendant Sarah Michelle
4    Reichwein aka Isis Agora Lovecruft;
5           WHEREAS, Defendant has legally changed their name to Isis Agora Lovecruft;
6           WHEREAS, the parties wish the record reflect Defendant’s legal name;
7           WHEREAS, the parties hereby respectfully request that the case caption be
8    changed to “Peter Todd v. Isis Agora Lovecruft.”
9

10   Respectfully Submitted,
11   DATED: August 20, 2019                          KRONENBERGER ROSENFELD, LLP
12
                                                     By: ___s/ Jeffrey M. Rosenfeld__________
13
                                                                Jeffrey M. Rosenfeld
14
                                                     Attorneys for Plaintiff
15

16   DATED: August 20, 2019                          KWUN BHANSALI LAZARUS LLP
17

18                                                   By: ___s/ Nicholas Roethlisberger_______
                                                               Nicholas Roethlisberger
19
                                                     Attorneys for Defendant
20

21
                         ATTESTATION OF CONCURRENCE IN FILING
22
            Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
23
     filing of this document has been obtained from each of the other signatories, which shall
24
     serve in lieu of their signatures on the document.
25

26                                                       _____s/ Jeffrey M. Rosenfeld_________
                                                               Jeffrey M. Rosenfeld
27

28
     Case No. 4:19-cv-01751-DMR                            STIP. & [PROP.] ORDER TO CHANGE
                                                 1         CAPTION
        Case 4:19-cv-01751-DMR Document 41 Filed 08/20/19 Page 3 of 3



1                                     [PROPOSED] ORDER
2           Pursuant to the Stipulation of the parties to change the case caption to reflect the
3    true legal name of Defendant, the case caption is hereby changed to “Peter Todd v. Isis
4    Agora Lovecruft.”
5

6    PURSUANT TO STIPULATION, IT IS SO ORDERED.
7    Dated: ____________
8                                               UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                          STIP. & [PROP.] ORDER TO CHANGE
                                                 2       CAPTION
